_...
                                                       .~
                                                       r.-’364
         ;-
  ..’




OFFICE        OF THE A-ITORNEY    GENERAL   OF TEXAS

                         AUSTIN       .:




                                                       ‘ -3~              ..,,
                                                            $‘.      ,.
                                                                             ‘..,
                                                       .    ;                    :’

                                                           ‘y..!, .~        f,
                                                                :.

                                                           . .
&hiOYauS       QiiBUd6   ii. ~lm110S,         Page     3




       SUOII Boer4;'the L6gIalat\tre.or ~oourfor whloh
        sooh person ao.appa&t¶.ug or rotIng siay.be,a~ment-
       b6x,    rrhen   th4   88iarp;       f@OB,     OF OOtip4IIS%ti0JI        Or
       sua& appolnt66 la t6 be paid tar, 4lr6otly or
       lnUir60tly, outof'or tnua publio funds or-fees
       ofi6ftlos of any kind or oharaotar +h8~~604~4~.~
               ItI@   016ar fr& the &ota su?itmlttod. that &. J6a6ph.
B.   &f~67tUl$‘1Qc.       RobertS', UaRlnloy~\-6r&both In th6 -ploy
of  the    %kWm    State.,RmplOym6ntS6r*fO6 .se~ral gears prior to.
8ho    appoiatmoa~    of Robert M. 1Lowey    na@ m6mb6r of the mraa
Unemploym6nt C,oiupxasation     OoBmLisaion, .. ,.~:.
          'Pb4~&,10y&f     th4 !k,csS&&&'&O~nt         236r,&,6;
In6lu4ag Hr. ~Joa6ph Ri,bXEInl6yan4 Mr. Robert y. HdgInliy,
hold.thaIr poaitlona under a merit apstos~kno~. aa:%i6rit
system OS +Yi'c@31, +aq$gfj6i4nt".The or4at~~6n:ofthis Me&It‘
iyatem was reongnIz~4 by the 47th Csgialatu+.s~~:RogularSOS-
eloa. In the D6$artr&ntal ApproprIstIon~Dll~&;;Baae beIn 6. B.
I&. 423, at pa&e l,@g..;~Wequote ther6from:rl;s,~~ollawat
               *Rmpl&tont~       ~errloe       DIvIsion
                                                                          ,'
               *( oi~t: br t+hn4mi         rb3~anu4    ma,)   .. .’   : i.

             *To.be.uaa4 .tomatab Be4orel~B'ligciir~&luoato4
       to tha.State'oi Tore6 turdar-tho'POa~~~~~yse~::Aat,
     _ for the payreent,ofaelariea and other na6aasary
       exp4n5ea ..inconneotlon with the operatlonand'maIn-
       teaanae Of. a Stat6 system of amploym6nt oifIoe&I
       tierfee ,to be~pald 66oordIng to th6.~0lasaitIaatIans
       oi the SaoIai Za6urity Board to,4mDloy66a seXsate
       and rated: undex the psrsonnel phn  isi eifrot betmbn
       the 8001~1 Beouriby  Boer6 an% the Stat6 Agenay.
            The merit system adapted by the,Texas Unemployment
Compeneation.Commission Ie In oonformIty with the rsgulatlona
promr$beb by tibe Boo101 S6ourIty Board. The~admlnlatratlw
oi aaid eyaten Is plaoeb in the hands of a merit   oounail whIoh
18 06Mp0844   of thres momb4ru.  Generally ageaking, the merit
aaunoll determIne the elI&bllItg of p4rfson4    for joba wfth
the 6c~~mI6aIonand has the final cay In determining whether
an employ66 may be dismIssed.
          vithout going into the details Or the merit eystem,
it Is auffioieat to say that under said system, both, Mr.
Joseph B. A&X&ley an4 Mr. Robert Z~,MoKlnleg, ha4 earned the
rlgh% or Drivlla~gato hql6 thqiz rcrsprotlregoeitlone in the
EmploJrmentSellioa,   by’%‘668on oi tWing sraplinations  and eeni-
ority .qr servioe.~,.,
                    16r.w:berore xr. ~ab6x-tIt?.Hoginl~y ltisap-
points4 to bhe Cozdsalon.
                .When we b&b     A&l618 432, smpra, w6 rind the
gist   .&..the otfense to..+ the appointing.     voting for or eon-
finaingt~e appbtntment to aw offioe or position, 0r any
pereon~r6l6tetl       rfthin 6 oertaln degree to the person a0 ap-
polntlngi voting for or oonflrmingthe appointment.
          We rind no faOtB whetaoerer to oupport .thopropo-
sition that ths.Texaa Uxwuqloynwl& Oanpmwat$onGdsdon
appointed oi oonfhueb the eppoiatmnt'of Mr. 'JoeephB. H6Klalq
or Xr. Wobert.J. 2ieKinXeyon, ox eubsequent to,LOotober 31,
19.941,
      the date,of the appoistment of Xr. Robw+;Xa, LWln.le~
to the Ooamls8itinr

           IV %s our.opinion iin6you are So advLk,ebth4t under
the eri&Lag faot8 the ~te~tiOn-~S Sri. J~~e$i'B.d&Kinley
and Lfr.,'RobertJi bi&i.llbpin the -8ap1O~‘.Of’ iihe'Teas Unem-
ployment Oranpe*ation OOnmllraLonwill no~.violate the nepotism'
law of thlo State, saEpa+rig Artlole 43 *x.e~pre.
                                              '~
                                               .;
                                                .i
                                      ., r.  Iii.'sverytruly